DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was with withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0068563 hereinafter Kanda in view of U.S. Patent No. 6,365,300 hereinafter Ota and JP 2016-184483 A hereinafter Kawaji [cited in IDS filed 12-13-2019]. 
Regarding Claims 1 and 20, Kanda teaches a lithium battery comprising: a positive electrode (cathode) layer [13]; a negative electrode (anode) layer [14]; and a solid electrolyte [15] disposed between the positive electrode and the negative electrode (paragraph 31), wherein the surface roughness of the positive electrode layer is 1 to 40 nm (0.04 µm). 
Kanda does not specifically disclose a battery, wherein both the cathode and anode layers have surface irregularities such that the surface roughness Rz1 of the cathode layer and the surface roughness Rz2 of the anode layer satisfy Rz1 + Rz2 ≤ 25 µm. 
However, Ota teaches a lithium battery wherein the surface roughness of the negative electrode is 0.01 to 5 µm (column 10, lines 1-12). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a lithium battery that comprises a cathode layer and an anode layer having surface irregularities such that the surface roughness Rz1 of the cathode layer and the surface roughness Rz2 of the anode layer satisfy Rz1 + Rz2 ≤ 25 µm before the effective filing date of the claimed invention because such configuration can improve battery performance considerably (column 10, lines 1-12). 
The combination teaches a porous electrolyte layer but does not specify a porosity of less than or equal to 10%. 
However, Kawaji teaches an all-solid-state battery [100] that comprises a cathode (positive electrode) layer [70], an anode (negative electrode) layer [80], and a solid electrolyte layer [50] disposed between the cathode and anode layers (paragraph 17), wherein the porosity of the solid electrolyte layer is 0 to 10% (paragraph 51). 
Kawaji teaches that the lithium battery can be used in an automobile (electric motor vehicle) (paragraph 61) which is expected to include a conversion device that is supplied with power provided by the all-solid-state battery and that is configured to convert the power into a driving force of a vehicle; and a control device configured to process information on a vehicle control based on information related to the all-solid-state battery. 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery that comprises a cathode layer and an anode layer both having surface irregularities before the effective filing date of the claimed invention because such configuration can suppress short circuit between the cathode and the anode. 
Regarding Claim 2, the combination teaches that the all-solid-state battery has a thickness of 1 µm or more (see Examples 1-20 of Kawaji). 
Regarding Claim 3, the combination teaches that the solid electrolyte layer comprises a lithium ion conductive glass (paragraph 48).
Regarding Claims 4-9, the combination teaches that at least one of the cathode layer and the anode layer is an electrode layer comprises a conductive auxiliary agent, active material or solid electrolyte having a concentration distribution (see Examples 1-20). 
Regarding Claims 10-14, the combination teaches that the anode layer comprises solid electrolyte and an anode active material, and the anode layer comprises has a porosity of 20% or less (see Examples 1-20). 
Regarding Claims 15-19, the combination teaches that the solid electrolyte is sintered and the solid electrolyte layer comprises a composite including a core material and a surface layer (paragraphs 48-50). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729